DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office action is in response to communications filed 9/9/2021.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 12/14/2020. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/13/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Independent claim 1 recites "…a first storage unit configured to store addresses that are associated with hash values, respectively; a second storage unit configured to include storage areas that are specified by the addresses, respectively, and store pieces of data, respectively; a calculation unit configured to determine a first hash function to be used for first data in accordance with at least a part of the first data, and calculate a first has value using the first hash function and at least a part of second data that is included in the first data; and a comparison unit configured to acquire third data from a storage area in the second storage unit that is specified by a first address and compare the second data with the third data, the first address being stored in the first storage unit and associated with the first hash value" (independent claim 1, lines 2-18).  The Examiner is uncertain precisely what is intended to be claimed by the invention of independent claim 1 and is therefore uncertain as to the precise metes and bounds of intellectual property protection sought for the inventions of independent claim 1 and claims ultimately dependent therefrom.  For the sake of examination, the Examiner has interpreted "…a first storage unit configured to store addresses that are associated with hash values, respectively; a second storage unit configured to include storage areas that are specified by the addresses, respectively, and store pieces of data, respectively; a calculation unit configured to determine a first hash function to be used for first data in accordance with at least a part of the first data, and calculate a first has value using the first hash function and at least a part of second data that is included in the first data; and a comparison unit configured to acquire third data from a storage area in the second storage unit that is specified by a first address and compare the second data with the third data, the first address being stored in the first storage unit and associated with the first hash value" to read "…a first storage unit configured to store addresses that are associated with hash values such that each address of the first storage unit is associated with a hash value; a second storage unit configured to include storage areas that store pieces of data that each correspond to an address that is associated with hash values stored in the first storage unit; a calculation unit configured to determine a first hash function to be used for calculating a hash value for first data stored at the second storage unit at an address associated with a hash value stored in the first storage unit in accordance with at least a part of the first data, and calculate a first hash value for second data that is part of the first data using the first hash function; and a comparison unit configured to acquire third data that is stored at a first address of the second storage unit and compare the first hash value calculated for the second data using the first hash function with a second hash value calculated for the acquired third data using the first hash function, the first address of the acquired third data being stored in the first storage unit and associated with the first hash value if the third data is determined to be identical to the second data by comparing the second hash value for the third data to the first hash value calculated for the second data."  Dependent claims 2-10, which ultimately depend from independent claim 1, are rejected for carrying the same deficiency.
Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Independent claim 11 recites "…a first storage unit configured to store addresses that are associated with hash values, respectively; and a second storage unit configured to include storage areas that are specified by the addresses respectively, and store pieces of data, respectively, the control method comprising: determining a first hash function to be used for first data in accordance with at least a part of the first data; calculating a first hash value using the first hash function and at least a part of second data that is included in the first data; and acquiring third data from a storage area in the second storage unit that is specified by a first address and comparing the second data with the third data, the first address being stored in the first storage unit and associated with the first hash value" (independent claim 11, lines 3-20).  The Examiner is uncertain precisely what is intended to be claimed by the invention of independent claim 11 and is therefore uncertain as to the precise metes and bounds of intellectual property protection sought for the inventions of independent claim 1 and claims ultimately dependent therefrom.  For the sake of examination, the Examiner has interpreted "…a first storage unit configured to store addresses that are associated with hash values, respectively; and a second storage unit configured to include storage areas that are specified by the addresses respectively, and store pieces of data, respectively, the control method comprising: determining a first hash function to be used for first data in accordance with at least a part of the first data; calculating a first hash value using the first hash function and at least a part of second data that is included in the first data; and acquiring third data from a storage area in the second storage unit that is specified by a first address and comparing the second data with the third data, the first address being stored in the first storage unit and associated with the first hash value" to read "…a first storage unit configured to store addresses that are associated with hash values such that each address of the first storage unit is associated with a hash value; and a second storage unit configured to include storage areas that store pieces of data that each correspond to an address that is associated with hash values stored in the first storage unit, the control method comprising: determining a first hash function to be used for calculating a hash value for first data stored at the second storage unit at an address associated with a hash value stored in the first storage unit in accordance with at least a part of the first data; calculating a first hash value for second data that is part of the first data using the first hash function; and acquiring third data that is stored at a first address of the second storage unit and comparing the first hash value calculated for the second data using the first hash function with a second hash value calculated for the acquired third data, the first address of the acquired third data being stored in the first storage unit and associated with the first hash value when the third data is determined to be identical to the second data by comparing the second hash value for the third data to the first hash value calculated for the second data."  Dependent claims 11-20, which ultimately depend from independent claim 11, are rejected for carrying the same deficiency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 9-11, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,367,557 ("Lin") in view of USPGPUB 2011/0145207 ("Agrawal").
As per claim 1, Lin substantially teaches a compression device comprising:
a first storage unit configured to store addresses that are associated with hash values, respectively; a second storage unit configured to include storage areas that are specified by the addresses, respectively, and store pieces of data, respectively; a calculation unit configured to determine a first hash function to be used for first data in accordance with at least a part of the first data, and calculate a first hash value using the first hash function and at least a part of second data that is included in the first data: (Lin, Abstract; FIG. 1, reference numerals 107, 108, 109, 110, 111, 112, and 113; FIG. 6A; FIG. 6B; FIG. 7; FIG. 9; FIG. 10; FIG. 12; FIG. 15; FIG. 18; and FIG. 23; column 4, lines 8-63; column 6, line 52, to column 8, line 7; column 10, line 33, to column 11, line 25; column 12, line 4, to column 13, line 40, where data to be stored is stored to storage units 108-109 (i.e., a first storage unit and a second storage unit).  The Examiner notes that data stored in a storage system is by definition stored at an address within the storage system, which means that both of storage units 108-109 store pieces of data at addresses of the pieces of data.  In the system of Lin, a data structure is utilized to index data chunks based on sketches of the data chunks.  A sketch of a data chunk is defined as a resemblance hash.  The Examiner notes that maintaining a data structure that indexes data chunks based on sketches of the data chunks means that the system of Lin has selected a hash function to apply to data chunks in order to generate sketches of the data chunks.  Based on the content of a given data chunk (which may be either fixed-size or variable-size), the generated sketch (i.e., resemblance hash generated by the hash function) will differ.  The Examiner notes that the system of Lin may calculate sketches for chunks of data that overlap such that the sketches may be the same, which means that sketches (i.e., resemblance hashes) calculated and generated for data chunks that are similar but not identical may have a same sketch; this means that sketches may be calculated for chunks of data that overlap (i.e., may be calculated for data chunks that share parts of first and second data).  Lin therefore substantially teaches a first storage unit configured to store addresses that are associated with hash values, respectively; a second storage unit configured to include storage areas that are specified by the addresses, respectively, and store pieces of data, respectively; a calculation unit configured to determine a first hash function to be used for first data in accordance with at least a part of the first data, and calculate a first hash value using the first hash function and at least a part of second data that is included in the first data).
Lin does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Agrawal teaches scalable de0duplication for storage systems.
As per claim 1, Agrawal particularly teaches:
and a comparison unit configured to acquire third data from a storage area in the second storage unit that is specified by a first address, and compare the second data with the third data, the first address being stored in the first storage unit and associated with the first hash value: (Agrawal, Abstract; FIG. 10; FIG. 11; and paragraphs 0060-0065, where the system of Agrawal performs deduplication by comparing hash values associated with chunks of data to determine duplicate chunks of data.  The determination of whether chunks of data are duplicates depends on a comparison of hash values associated with the chunks of data; when the hash values are the same, the chunks of data are identical, so one of the chunks of data is replaced by a pointer to the other chunk of data that contains duplicate data.  Agrawal therefore particularly teaches and a comparison unit configured to acquire third data from a storage area in the second storage unit that is specified by a first address, and compare the second data with the third data, the first address being stored in the first storage unit and associated with the first hash value).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Agrawal and Lin before them before the instant application was effectively filed, to modify the system of Lin to include the principles of Agrawal of comparing hash values associated with chunks of data in order to determine whether the chunks of data are identical. 
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase system performance and reliability by implementing a technique for performing data deduplication that improves performance for object lookups by distributing one or more de-duplication indices between nodes, improving system performance and ensuring the system does not lose all of the index information if a node fails (Agrawal, paragraph 0054).
As per claim 9, the rejection of claim 1 is incorporated, and Agrawal further particularly teaches further comprising:
a conversion unit configured to convert input fourth data into the first data: (Agrawal, Abstract; FIG. 10; FIG. 11; and paragraphs 0060-0065, where the system of Agrawal performs deduplication by comparing hash values associated with chunks of data to determine duplicate chunks of data.  The determination of whether chunks of data are duplicates depends on a comparison of hash values associated with the chunks of data; when the hash values are the same, the chunks of data are identical, so one of the chunks of data is replaced by a pointer to the other chunk of data that contains duplicate data.  The Examiner notes that when duplicate data (e.g., fourth data) is discovered, the duplicate data is replaced with a pointer to original data that the duplicate data is a duplicate of; the duplicate data (e.g.,  the fourth data) is thus effectively converted into the first data.  Agrawal therefore particularly teaches a conversion unit configured to convert input fourth data into the first data).
As per claim 10, the rejection of claim 9 is incorporated, and Agrawal further particularly teaches:
wherein the conversion unit is configured to generate conversion information for converting the first data into the fourth data: (Agrawal, Abstract; FIG. 10; FIG. 11; and paragraphs 0060-0065, where the system of Agrawal performs deduplication by comparing hash values associated with chunks of data to determine duplicate chunks of data.  The determination of whether chunks of data are duplicates depends on a comparison of hash values associated with the chunks of data; when the hash values are the same, the chunks of data are identical, so one of the chunks of data is replaced by a pointer to the other chunk of data that contains duplicate data.  The Examiner notes that when duplicate data (e.g., fourth data) is discovered, the duplicate data is replaced with a pointer to original data (e.g., the first data) that the duplicate data is a duplicate of; the duplicate data (e.g.,  the fourth data) is thus effectively converted into the first data.  Following the pointer that replaces the duplicate data (e.g., the fourth data) leads to the original data (e.g., the first data), which means that the pointer is conversion information that leads to converting the duplicate data (e.g., the fourth data) into the original data (e.g., the first data).  Agrawal therefore particularly teaches wherein the conversion unit is configured to generate conversion information for converting the first data into the fourth data).
As per claim 11, Lin substantially teaches a control method of controlling a compression device, the compression device comprising:
a control method of controlling a compression device, the compression device comprising: a first storage unit configured to store addresses that are associated with hash values, respectively; and a second storage unit configured to include storage areas that are specified by the addresses, respectively, and store pieces of data, respectively, the control method comprising: determining a first hash function to be used for first data in accordance with at least a part of the first data; calculating a first hash value using the first hash functions and at least a part of second data that is included in the first data: (Lin, Abstract; FIG. 1, reference numerals 107, 108, 109, 110, 111, 112, and 113; FIG. 6A; FIG. 6B; FIG. 7; FIG. 9; FIG. 10; FIG. 12; FIG. 15; FIG. 18; and FIG. 23; column 4, lines 8-63; column 6, line 52, to column 8, line 7; column 10, line 33, to column 11, line 25; column 12, line 4, to column 13, line 40, where data to be stored is stored to storage units 108-109 (i.e., a first storage unit and a second storage unit).  The Examiner notes that data stored in a storage system is by definition stored at an address within the storage system, which means that both of storage units 108-109 store pieces of data at addresses of the pieces of data.  In the system of Lin, a data structure is utilized to index data chunks based on sketches of the data chunks.  A sketch of a data chunk is defined as a resemblance hash.  The Examiner notes that maintaining a data structure that indexes data chunks based on sketches of the data chunks means that the system of Lin has selected a hash function to apply to data chunks in order to generate sketches of the data chunks.  Based on the content of a given data chunk (which may be either fixed-size or variable-size), the generated sketch (i.e., resemblance hash generated by the hash function) will differ.  The Examiner notes that the system of Lin may calculate sketches for chunks of data that overlap such that the sketches may be the same, which means that sketches (i.e., resemblance hashes) calculated and generated for data chunks that are similar but not identical may have a same sketch; this means that sketches may be calculated for chunks of data that overlap (i.e., may be calculated for data chunks that share parts of first and second data).  Lin therefore substantially teaches a control method of controlling a compression device, the compression device comprising: a first storage unit configured to store addresses that are associated with hash values, respectively; and a second storage unit configured to include storage areas that are specified by the addresses, respectively, and store pieces of data, respectively, the control method comprising: determining a first hash function to be used for first data in accordance with at least a part of the first data; calculating a first hash value using the first hash functions and at least a part of second data that is included in the first data).
Lin does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Agrawal teaches scalable de-duplication for storage systems.
As per claim 11, Agrawal particularly teaches:
and acquiring third data from a storage area in the second storage unit that is specified by a first address and comparing the second data with the third data, the first address being stored in the first storage unit and associated with the first hash value: (Agrawal, Abstract; FIG. 10; FIG. 11; and paragraphs 0060-0065, where the system of Agrawal performs deduplication by comparing hash values associated with chunks of data to determine duplicate chunks of data.  The determination of whether chunks of data are duplicates depends on a comparison of hash values associated with the chunks of data; when the hash values are the same, the chunks of data are identical, so one of the chunks of data is replaced by a pointer to the other chunk of data that contains duplicate data.  Agrawal therefore particularly teaches and acquiring third data from a storage area in the second storage unit that is specified by a first address and comparing the second data with the third data, the first address being stored in the first storage unit and associated with the first hash value).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Agrawal and Lin before them before the instant application was effectively filed, to modify the system of Lin to include the principles of Agrawal of comparing hash values associated with chunks of data in order to determine whether the chunks of data are identical. 
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase system performance and reliability by implementing a technique for performing data deduplication that improves performance for object lookups by distributing one or more de-duplication indices between nodes, improving system performance and ensuring the system does not lose all of the index information if a node fails (Agrawal, paragraph 0054). 
As per claim 19, the rejection of claim 11 is incorporated, and Agrawal further particularly teaches comprising:
converting input fourth data into the first data: (Agrawal, Abstract; FIG. 10; FIG. 11; and paragraphs 0060-0065, where the system of Agrawal performs deduplication by comparing hash values associated with chunks of data to determine duplicate chunks of data.  The determination of whether chunks of data are duplicates depends on a comparison of hash values associated with the chunks of data; when the hash values are the same, the chunks of data are identical, so one of the chunks of data is replaced by a pointer to the other chunk of data that contains duplicate data.  The Examiner notes that when duplicate data (e.g., fourth data) is discovered, the duplicate data (e.g., the fourth data) is replaced with a pointer to original data (e.g., the first data) that the duplicate data (e.g., the fourth data) is a duplicate of; the duplicate data (e.g.,  the fourth data) is thus effectively converted into the first data (e.g., the first data).  Agrawal therefore particularly teaches converting input fourth data into the first data). 
As per claim 20, the rejection of claim 19 is incorporated, and Agrawal further particularly comprising:
generating conversion information for converting the first data into the fourth data: (Agrawal, Abstract; FIG. 10; FIG. 11; and paragraphs 0060-0065, where the system of Agrawal performs deduplication by comparing hash values associated with chunks of data to determine duplicate chunks of data.  The determination of whether chunks of data are duplicates depends on a comparison of hash values associated with the chunks of data; when the hash values are the same, the chunks of data are identical, so one of the chunks of data is replaced by a pointer to the other chunk of data that contains duplicate data.  The Examiner notes that when duplicate data (e.g., fourth data) is discovered, the duplicate data is replaced with a pointer to original data (e.g., the first data) that the duplicate data is a duplicate of; the duplicate data (e.g.,  the fourth data) is thus effectively converted into the first data.  Following the pointer that replaces the duplicate data (e.g., the fourth data) leads to the original data (e.g., the first data), which means that the pointer is conversion information that leads to converting the duplicate data (e.g., the fourth data) into the original data (e.g., the first data).  Agrawal therefore particularly teaches generating conversion information for converting the first data into the fourth data). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel C Chappell whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:00AM - 5:00 PM, Mountain.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel C. Chappell/Primary Examiner, Art Unit 2135